Citation Nr: 1734284	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2014) for severe chest and lung pain and difficulty breathing due to February 3, 2012 VA exploratory thoracoscopy and lung biopsy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

The Board previously remanded the case in March 2017 and directed the RO to obtain all outstanding VA and private treatment records, and schedule the Veteran for a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

Medical records from Pittsburg VA Medical Center indicate that the Veteran underwent an exploratory thoracoscopy and lung biopsy on February 3, 2013.  The Veteran was instructed to resume taking Warfarin and Lovenox the day after his surgery, and subsequently discharged on February 6, with oxygen.  On February 7, the Veteran complained of bleeding from the chest tube and was rushed to the emergency room at the University of Pittsburg Medical Center (UPMC) at Bedford where he was observed overnight and discharged on February 8.

On February 9, the Veteran once again reported bleeding and returned to the UPMC for treatment due to chest pain and accompanied by bleeding.  He states that subsequently, on February 14, he went in for a checkup at the Altoona VA Medical Center but was kept overnight due to fluid buildup in his chest cavity.  Pittsburg VA Medical Center treatment records show that on February 15, the Veteran was transferred to critical care at that facility from VA Atloona.  The Veteran avers that he has experienced severe chest and lung pain and difficulty breathing since the surgery.

The Veteran contends he is entitled to compensation pursuant to 38 U.S.C.A. § 1151.  He specifically alleges that VA was careless or negligent in performing the exploratory thoracoscopy, in advising him to take blood thinners the day after the surgery, and in discharging him after only three days of recovery, despite his reluctance to be discharged.  Additionally, he contends that while his signature appears on the informed consent form, he was not in fact aware of the possible side effects because he cannot hear without hearing aids and he cannot read because he is legally blind.  The Veteran submitted a letter from his niece, who appears to be a nurse at the University of Pittsburg Medical Center, who concluded that VA was negligent in discharging the Veteran three days after a biopsy.

The Veteran underwent a VA examination in April 2017. The VA examiner opined that it is not at least as likely as not that the cause of additional disability was due to carelessness, negligence, etc.

The Board finds that this opinion does not adequately addressed the Board concerns in its March 2017 remand directive.  The Board notes that the April 2017 examiner did not opine as to whether the Veteran was discharged too soon after the surgery, nor did the examiner addressed the Veteran's contention that it was a clear error to put him back on two blood thinners the day after the surgery.  Therefore, the Board must remand the matter to obtain another opinion to allow for such a determination.

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to a VA examiner for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination is necessary, then such an examination should be scheduled.  The examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the February 3, 2012 VA exploratory thoracoscopy and lung biopsy, and or post-operative treatment, caused any additional disability manifested by symptoms of severe chest and lung pain and difficulty breathing.  If the answer is in the affirmative, the examiner should indicate whether the proximate cause of any additional disability was due to VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault.

The examiner should specifically opine as to whether the Veteran was discharged too soon after the surgery, and whether it was an error in utilizing blood thinners a day after the surgery.

A complete rationale of any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such lay statement, to include the Veteran's contention that his niece concluded that he should not have been discharged three days after the surgery, must be specifically acknowledged and considered in formulating any opinion.

2. After completion of the above, review the expanded record.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




